Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6 and 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA (Pub. No.: US 2010/0052024) in view of YOO (Pub. No.: US 2019/0019801). 
Re claim 1, KIYOMURA, FIGS. 2-3 and 10 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (100, FIG. 10, ¶ [0068], note that the capacitor 117 of FIG. 10, [0068] is the same the capacitor of FIG. 1 with the same analysis, [0046]) in a deposition chamber, wherein the substrate comprises a wafer of single crystal silicon having a top surface (top surface of 100); 
forming one or more intermediate layers (4, ¶ [0040]) on (INDIRECTLY on) the top surface of the wafer of silicon (100); 
forming an amorphous strontium titanium oxide layer (3a, [0041] & claim 8) on the one or more intermediate layers; 
converting the amorphous strontium titanium oxide layer (3a) to a crystalline strontium titanium oxide layer (3, by heating, note that this is taking place in ¶ [0043] & claim 8); 
oxidizing (“combusting gas”) the one or more intermediate layers (4, note that this is taking place in ¶ [0044]); and 
increasing a thickness of the crystalline strontium titanium oxide layer (FIG. 3B → FIG. 3C, ¶ [0045] & claim 8).
Re claim 16, in the combination, KIYOMURA, FIGS. 1, 2-3 teaches a method for processing a substrate, the method comprising: 
positioning the substrate (100) in a deposition chamber, wherein the substrate comprises a top layer of silicon having a top surface (top surface of 100); 
forming one or more transition layers (2/4) on (INDIRECTLY on) the top surface of the top layer of silicon (100); 
forming an amorphous layer of strontium titanium oxide (amorphous STO film 3a, ¶ [0041], note that STO stands for SrTiOx film, where x is a positive number, see ¶ [0005]) on the one or more transition layers (4); and 
heating the substrate to a temperature above 500 °C causing the amorphous layer of strontium titanium oxide (3a, FIG. 3B) to convert to a crystalline layer of strontium titanium dioxide (3, heat treatment, FIG. 3C, claim 8 & ¶ [0043]-[0044]).
In re claims 1/16, KIYOMURA fails to teach wherein the one or more intermediate layers comprise at least one of germanium or a combination of strontium and silicon.
YOO teaches wherein the one or more intermediate layers comprise at least one of germanium or a combination of strontium and silicon (125, FIG. 1, ¶ [0028], note that “the ferroelectric layer pattern 125 may include carbon (C), silicon (Si), magnesium (Mg), aluminum (Al), yttrium (Y), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), zirconium (Zr), gadolinium (Gd), lanthanum (La), or a combination thereof” note that 125 the same as layer 4 of KIYOMURA and the layer 235 (the same as layer 3a of KIYOMURA) may include at least one of strontium titanium oxide (SrTiO3), [0033]) (claims 4-6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the writing and reading operation of the memory devices as taught by YOO, ABSTRACT. 
Re claim 2, in the combination, KIYOMURA, FIGS. 2-3 teaches the method of claim 1 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (claim 8).
Re claim 4, in the combination, KIYOMURA, FIGS. 2-3 teaches the method of claim 1 wherein oxidizing the one or more intermediate layers is performed after converting the amorphous strontium titanium oxide layer to the crystalline strontium titanium oxide layer (“Heat treatment at about 450°C. in a combusting gas atmosphere is performed to transform the STO film 3 to a more dense film. A gas including the oxygen (O.sub.2) can be used as the combusting gas”, note that this is taking place in ¶ [0044]).
Re claim 5, in the combination, YOO teaches the method of claim 1 wherein the one or more intermediate layers comprise atomic deposits of germanium, and wherein oxidizing the one or more intermediate layers comprises oxidizing the atomic deposits of germanium (¶ [0027]-[0028]/[0039]).
Re claim 6, in the combination, YOO teaches the method of claim 1 wherein the one or more intermediate layers comprise a combination of strontium, germanium and silicon (125, FIG. 1, ¶ [0028], note that “the ferroelectric layer pattern 125 may include carbon (C), silicon (Si), magnesium (Mg), aluminum (Al), yttrium (Y), germanium (Ge), tin (Sn), strontium (Sr), lead (Pb), calcium (Ca), barium (Ba), titanium (Ti), zirconium (Zr), gadolinium (Gd), lanthanum (La), or a combination thereof”).
Re claim 19, in the combination, KIYOMURA, FIGS. 1, 2-3 teaches the method of claim 16 wherein forming the one or more transition layers (2) is performed after forming the amorphous layer of strontium titanium oxide (3a).
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOO in view of KIYOMURA and further in view of Streit (Patent No.: US 5448087).
Re claim 9, YOO, FIGS. 1 and 4 teaches a method for forming a crystalline strontium titanium oxide layer on a silicon-based substrate, the method comprising: 
depositing a strontium containing layer (125, ¶ [0028]) on the silicon-based substrate (101); 
depositing an amorphous strontium titanium oxide layer (235, [0033]) on the strontium containing layer; 
converting the amorphous strontium titanium oxide layer to the crystalline strontium titanium oxide layer (by reacting the interfacial oxide layer 130 with gate electrode during heat treatment, FIG. 2, [0047]); 
oxidizing the strontium containing layer (during step S160 of FIG. 2).
YOO fails to teach increasing a thickness of the crystalline strontium titanium oxide layer.
KIYOMURA teaches increasing a thickness of the crystalline strontium titanium oxide layer ([3a+4] → 3, FIG. 3B → 3C, ¶ [0012]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of decreasing the size of electronic device as taught by KIYOMURA, [0008].
 Moreover, KIYOMURA/YOO fail to teach depositing a layer using molecular-beam epitaxy (MBE).
Streit teaches forming a layer using the MBE method (col. 5, lines 14-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing a high-quality material as taught by Streit, col. 5, lines 25-30. 
Finally after the combining of KIYOMURA/YOO and Streit would teach depositing, using strontium and titanium molecular beams in an oxygen environment during molecular-beam epitaxy (MBE) because KIYOMURA teaches depositing a STO layer (STO = Strontium Titanium Oxide) by ALD method, see ¶ [0059] and Streit teaches the molecular-beam epitaxy (MBE) as an alternative method.
Re claim 13, in the combination, KIYOMURA teaches the method of claim 9 wherein the crystalline strontium titanium oxide layer comprises crystalline strontium titanate (“a crystallized film that contains strontium, titanium and oxygen by carrying out a heat treatment”, ¶ [0012] & claim 8).
Re claim 14, in the combination, YOO teaches the method of claim 9 wherein a layer of strontium silicide is formed when depositing the strontium containing layer (125, FIG. 1, ¶ [0028]) on the silicon-based substrate (101).
Claim(s) 3, 10, 17 and 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIYOMURA/YOO or YOO/KIYOMURA in view of Streit.
	Re claims 3, 10 and 17, KIYOMURA/YOO or YOO/KIYOMURA teaches all the limitation of claim 1/9/16.
KIYOMURA/YOO or YOO/KIYOMURA fails to teach the limitation of claim 3/10/17.
Streit teaches forming a layer wherein using the MBE with the pressure be reduced and simultaneous increase temperature (col. 5, lines 14-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing a high-quality material as taught by Streit, col. 5, lines 25-30. 
Moreover, after the combining of KIYOMURA and Streit would teach wherein the amorphous strontium titanium oxide layer is formed using molecular-beam epitaxy (MBE) in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 3).
wherein the amorphous strontium titanium oxide layer is deposited in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 10).
wherein the amorphous layer of strontium titanium dioxide oxide is formed using molecular-beam epitaxy (MBE) in an environment in which oxygen pressure is reduced while temperature is simultaneously increased (claim 17).
Re claim 18, in the combination, KIYOMURA, FIGS. 2-3 and Streit teaches the method of claim 17 wherein strontium and titanium ([3a+4] → 3, FIG. 3B → 3C, ¶ [0012] of KIYOMURA) molecular beams are used in the environment during the MBE (col. 5, lines 14-25 of Streit).
Re claim 20, in the combination, YOO teaches the method of claim 16 wherein the one or more transition layers comprise a combination of strontium and silicon (125, FIG. 1, ¶ [0028]).
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. Please see the detail of the rejection as listed above.
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894